In an action to enjoin defendants from violating a restrictive covenant of a lease entered into between plaintiffs and defendant Masters-Lake Success, Inc., the performance of which was guaranteed by defendant Masters, Inc., and for damages, defendants appeal from so much of an order of the Supreme Court, Nassau County, dated November 17, 1961, as denied their motion to strike out as sham and unnecessary certain enumerated paragraphs of the amended complaint, pursuant to rule 103 of the Rules of Civil Practice. Order, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to defendants to answer the amended complaint within 20 days after entry of the order hereon. No opinion. Beldock, P. J., Brennan, Rabin and Hopkins, JJ., concur; Christ, J., concurs only because of the decision by the majority of the court on the prior appeal (Shachtman v. Masters-Lake Success, 14 A D 2d 584).